EASLEY, J.,
dissenting:
¶ 33. I respectfully dissent. The Court errs in finding Justice Court Judge Joseph Lewis’s conduct to be willful misconduct. Judge Lewis technically violated the Canons of the Code of Judicial Conduct for Mississippi Judges, but the record does not establish that he committed a willful violation. Judge Lewis was acting in good faith in keeping a hand gun out of the hands of a minor.
¶ 34. Justice Court Judges, like all Judges, are public servants entrusted to serve and protect the people. Judge Lewis’s conduct was wrong, but it did not amount to “willful misconduct.” Furthermore, the record reflects that the actual *1145owner of the handgun never came forward to claim the gun.
¶ 35. Assuming a violation, the punishment imposed' does not recognize Judge Lewis’s past service and contribution to the community. Under the circumstances, a fíne or a private reprimand would be adequate punishment. The point to Judge Lewis that he erred would be made without a public reprimand. A public reprimand is excessive punishment.
¶ 36. For these reasons, I dissent as to the finding of a violation and the punishment.
McRAE, P.J., JOINS THIS OPINION.